EXHIBIT 10.69

 

SPLIT DOLLAR COLLATERAL ASSIGNMENT AGREEMENT

 

This AGREEMENT made this 19th day of February, 1999, by and between National
Commerce Bancorporation, a Tennessee corporation (hereinafter “the Corporation”)
and William R. Reed, Jr. (hereinafter “the Employee”),

 

WHEREAS, the Employee is currently a valued employee of the Employer and the
Employer wishes to assist the Employee with his/her personal life insurance
program and the Employee desires to accept such assistance:

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed between the parties as follows:

 

Part I – Individual Life Insurance Agreement

 

1. Application for Insurance The Employee will apply to MONY Life Insurance
Company (hereinafter called “the Insurer”) for a policy of life insurance on
his/her life that provides a death benefit of $500,000.

 

2. Ownership of Insurance The Employee shall be the owner of the Policy and the
Employee may exercise all rights of ownership with respect to the policy except
as otherwise provided in this Agreement.

 

3. Payment of Premiums on Policy The total premium cost of the Plan is paid by
National Commerce Bancorporation.

 

4. Employee’s Obligation to Corporation The Employee shall be obligated to repay
to the Corporation the aggregate amount which the Corporation pays on behalf of
the Employee under Section 3 of this Agreement. This obligation of the Employee
to the Corporation shall be payable as provided in Sections 8 and 10 of this
Agreement.

 

5. Collateral Assignment of Policy Part II of this Agreement provides for an
assignment of the Policy (hereinafter “the Collateral Assignment”) to the
Corporation to secure the Employee’s obligation under Section 4.

 

6. Surrender or Termination of Policy While this Agreement is in force and
effect, the Employee will not sell, surrender or terminate the Policy without
the Corporation’s consent.

 

7. Assignment of Employee’s Interest In the Event the Employee transfers his/her
rights in the Policy (other than rights assigned to the Corporation pursuant to
this Agreement), then all of the Employee’s rights in the Policy and this
Agreement shall pass to his/her transferee (subject to the terms of this
Agreement), and the Employee shall have no further rights in the Policy or this
Agreement.

 

Page 1 of 5



--------------------------------------------------------------------------------

SPLIT DOLLAR COLLATERAL ASSIGNMENT AGREEMENT

 

8. Death Claims

 

  a. If the Employee dies while this Agreement is in effect, the beneficiary or
beneficiaries named by the Employee shall be entitled to receive a death benefit
of $500,000.

 

  b. If the Employee dies while this Agreement is in effect, the Corporation
shall be entitled to receive the amount of death benefits provided under the
Policy in excess of the amount payable to the Employee’s beneficiaries under
paragraph (a) of this Section 8. The Employee understands that the amount
received by the Corporation under this paragraph (b) may be less than or exceed
the amount which the Corporation paid on behalf of the Employee under Section 3
of this Agreement. The receipt of this amount by the Corporation shall satisfy
the Employee’s obligation under Section 4 of this Agreement.

 

9. Termination of Agreement This Agreement may terminate on the occurrence of
any of the following events:

 

  a. The Employee’s retirement from this Corporation, or, the later of the
attainment, of age 65 (in some cases later) of the Employee.

 

  b. The Employee’s termination of employment from the Corporation.

 

  c. Either party’s submission of written notice to the other party, of intent
to terminate Part I of this Agreement.

 

  d. The discontinuance by the Corporation, for any reason, of premium payments
required under Section 3 of this Agreement.

 

10. Disposition of Policy on Termination of Agreement If this Agreement is
terminated under Section 9 of this Agreement, then the Employee shall have
thirty days in which to repay the Corporation the aggregate amounts paid by the
Corporation under Section 3 above. However, the Employee’s obligation to repay
the Corporation shall not exceed the cash surrender value of the policy at the
time this Agreement is terminated. Upon payment in full by the Employee, the
Corporation shall execute all documents required by the Insurer to release the
Collateral Assignment of the Policy. If the Employee does not repay such
amounts, the Corporation may enforce any rights which it has under the
Collateral Assignment of the Policy.

 

Page 2 of 5



--------------------------------------------------------------------------------

SPLIT DOLLAR COLLATERAL ASSIGNMENT AGREEMENT

 

11. Insurance Company Not a Party The Insurer:

 

  a. shall not be deemed to be a party to this Agreement for any purpose nor be
in any way responsible for its validity; and

 

  b. shall have no liability except as set forth in the Policy and in any
assignment of the Policy filed with it.

 

Part II – Assignment of Life Insurance Policy as Collateral

 

1. In return for the premium payments made by the Corporation as set forth in
Section 3 of Part I hereof, the Employee hereby assigns to the Corporation, its
successors and assigns, the Policy issued by the Insurer upon the life of the
Employee and all rights thereunder (except as provided in Section 3 of Part II
below), subject to all the terms and conditions of the policy and to all
superior liens, if any, which the Insurer’s may have against the Policy.

 

2. The Employee and the Corporation agree that the following specific rights are
included in this Agreement and Collateral Assignment:

 

  a. The sole right to collect from the Insurer the net proceeds of the Policy
when it becomes a claim by death or maturity;

 

  b. The sole right to surrender the Policy and receive the surrender value
thereof at any time provided by the terms of the Policy and at such other times
as the Insurer may allow; and

 

  c. The sole right to collect and receive all distributions made under the
Policy, and to exercise any and all options contained in the Policy with respect
to the distributions; unless and until the Corporation notifies the Insurer in
writing to the contrary, the distributions or shares of surplus, dividend
deposits and additions shall continue on the Policy in force at the time of this
assignment; and

 

  d. The sole right to direct investment allocations under the policy.

 

3. It is agreed that the following specific rights, so long as the Policy has
not been surrendered, are reserved and excluded from this Agreement and
Collateral Assignment.

 

  a. The right to designate any change in beneficiary; and

 

  b. The right to elect any optional form of settlement permitted by the Policy
or allowed by the Insurer.

 

Any designation or change of beneficiary or election of a form of settlement
shall be made subject to this Agreement and Collateral Assignment and to the
rights of the Corporation under this Agreement.

 

Page 3 of 5



--------------------------------------------------------------------------------

COLLATERAL ASSIGNMENT AGREEMENT

 

4. This Collateral Assignment is made and the Policy is to be held as collateral
security for any and all liabilities of the Employee to the Corporation arising
under this Agreement.

 

5. The Corporation covenants and agrees with the Employee as follows:

 

  a. That the Corporation will not exercise the right to surrender the Policy
until there has been a failure to repay the Corporation the aggregate amounts
paid by the Corporation under Section 3 of Part I of this Agreement within the
thirty day period described in Section 10 of Part I of this Agreement, and

 

  b. That the Corporation will, upon request, forward without unreasonable delay
to the Insurer the Policy for endorsement of any designation or change of
beneficiary or any election of any optional form of settlement.

 

6. The Employee declares that no proceedings in bankruptcy are pending against
him/her and that his/her property is not subject to any assignment for the
benefit of creditor.

 

Provisions Applicable to Parts I and II

 

A. Amendment of Agreement This Agreement shall not be modified or amended except
in writing and signed by the Corporation and the Employee. This Agreement shall
be binding upon the heirs, administrators or executors and the successors and
assigns to each party to this Agreement.

 

B. State Law This Agreement shall be subject to and shall be construed under the
laws of Tennessee.

 

National Commerce Bancorporation By:  

/S/

--------------------------------------------------------------------------------

Title:   Secretary EMPLOYEE

/s/ William R. Reed, Jr.

--------------------------------------------------------------------------------

OWNER/TRUSTEE

/s/ William R. Reed, Jr.

--------------------------------------------------------------------------------

 

Page 4 of 5



--------------------------------------------------------------------------------

EXCERPT FROM MINUTES OF THE MEETING OF THE COMPENSATION COMMITTEE OF

NATIONAL COMMERCE FINANCIAL CORPORATION

 

Management would like to end the split dollar insurance policies currently
active for Bill Reed, David Popwell, Scott Edwards and Richard Furr. Due to
Sarbanes-Oxley regulations, it is no longer feasible to continue the policies
under their current terms. The Committee approved Management’s recommendation.

 

Page 5 of 5